Exhibit 99.1 Contact: Media Inquiries: 563-875-5995 Investor Inquiries: Jody Taylor CFO 630-573-7328 RC2 Reaches Proposed Settlement of Nationwide Class Action Arising From Recall of Certain Thomas & Friends™ Wooden Railway Products OAK BROOK, IL, January 22, 2008 RC2 Corporation (NASDAQ:RCRC) today announced that it has settled a nationwide class action lawsuit against the Company which was filed in the Circuit Court of Cook County, Illinois in 2007 in connection with the Company’s recall of certain Thomas & Friends Wooden Railway products.The Court granted preliminary approval of the terms of the proposed settlement today.If the settlement receives final approval it would resolve all class claims of persons in the United States who purchased or own recalled Thomas & Friends Wooden Railway products which were recalled in June and September of 2007.In connection with this settlement, the Company expects to record in the 2007 financial results, a charge in the range of $3.5 million to $4.5 million, net of tax, to cover estimated additional replacement costs or refunds, donations, notice charges, claims administration and legal fees related to this settlement. Curt Stoelting, CEO of RC2 commented, “This preliminary agreement acknowledges and builds upon the many steps that we’ve taken to replace recalled products and improve product safety, including instituting our Multi-Check Safety System, to safeguard current and future toy production. The Multi-Check Safety System, which provides additional comfort for parents, has now been extended to all of RC2’s product lines.We’re pleased that we’ve been able to reach a proposed settlement, which if approved, will resolve this nationwide class action in a manner that helps us to continue to build parent’s trust.” About RC2 Corporation RC2 Corporation(www.rc2.com) is a leading designer, producer and marketer of innovative, high-quality toys, collectibles, and infant products that are targeted to consumers of all ages. RC2’s infant, toddler and preschool products are marketed under its Learning Curve® (www.learningcurve.com) family of brands which includes
